REPUBLIQUE DU CAMEROUN REPUBLIC OF CAMEROON

Paix-Travail-Patrie Peace-Work-Fatherland
MINISTERE DES DOMAINES MINISTRY OF LANDS AND
ET DES AFFAIRES FONCIERES STATE PROPERTY
PROVINCE DU SUD-OUEST SOUTH WEST PROVINCE
MANYU DIVISION
SERVICE DEPARTEMENT AL DIVISIONAL SERVICE
DU CADASTRE OF SURVEYS

n° DOS" /AMS/MINDAF/SW/SDC/M Manfé,le:2 Q SEP. 200

ATTESTATION DE MESURE DE SUPERFICIE

REPERAGE : Situation de la concession : UFA 11 002
Département de la Manyu
Arrondissement de Upper Bayang

Carte de référence : 1/200 000è ISH MANFE
Feuille N° NB-32- X

Outil de travail : Maplnfo Professional 5.5

DEFINITION DES LIMITES DE LA CONCESSION

BLOC A

Le point A, dit de base se trouve à la traversée de la piste Ebéagwa | — Takwaï sur la rivière
Mak au lieu de coordonnées (583 491 ; 616 158).

Au Sud :

° Du point Al, suivre la rivière Mak en amont sur 3,8 Km pour atteindre le point BI (586
556 ; 616 511), situé à sa confluence avec un cours d’eau non dénommé ;

e Du point BI, suivre ce cours d’eau en amont sur 2,0 Km pour atteindre le point CI (588
201 : 615 778);

+ Du point CI, suivre la droite de gisement 122 degrés sur 2,4 Km pour atteindre le point D1
(590 204 ; 614 539), situé sur un affluent non dénommé de la rivière Bagwor ;

«Du point DI, suivre la droite de gisement 140 degrés sur 2,2 Km pour atteindre le point El
(591 601 ; 612 886), situé à la confluence de deux cours d’eau non dénommés ;

A
Du point El, suivre ce cours d’eau en aval sur 1,8 Km pour atteindre le point F1 (590 797 ;
611 647), situé à sa confluence avec la rivière Bagwor ;

Du point F1, suivre la rivière Bagwor en amont puis, son affluent gauche immédiat pour
atteindre le point G1 (597 551 ; 615 160), situé à 9,1 Km ;

A l'Est

Du point G1, suivre la droite de gisement 3,5 degrés sur 3,2 Km pour atteindre le point H1
(597 747 ; 618 385), situé à la confluence de deux cours d’eau non dénommés;

Du point HI, suivre la droite de gisement 289 degrés sur 2,0 Km pour atteindre le point 11
(595 907 ; 619 034),

Du point Il, suivre la droite de gisement 38 degrés sur 5,1 Km pour atteindre le point J1
(599 075 ; 623 038), situé sur un cours d’eau non dénommé.

Du point J1, suivre la droite de gisement 264 degrés sur 3,0 Km pour atteindre le point K1
(596 041 ; 622 701), situé sur un cours d’eau non dénommé ;

Du point K1, suivre la droite de gisement 288 degrés sur 3,8 Km pour atteindre le point LI
(592 473 ; 623 860), situé à la confluence de deux cours d’eau non dénommés ;

Du point LI, suivre la droite de gisement 59 degrés sur 4,9 Km pour atteindre le point M1
(596 659 ; 626 339), situé à la confluence de deux cours d’eau non dénommés ;

Du point M1, suivre la droite de gisement 324 degrés sur 5,4 Km pour atteindre le point N1
(593 476 ; 630 659), situé à la confluence de deux cours d’eau non dénommés ;

Du point N1, suivre la droite de gisement 213 degrés sur 1,7 Km pour atteindre le point O1
(592 540 ; 629 197), situé à la confluence de deux affluents non dénommés de Mak ;

Du point O1, suivre la rivière Mak en aval sur 1,0 Km pour atteindre le point P1 (591 929 ;
628 687), situé à sa confluence avec un cours d’eau non dénommé ;

Du point P1, suivre ce cours d’eau en amont sur 1,1 Km pour atteindre le point QI
(591 101 ; 629 298), situé à sa confluence avec un affluent non dénommé ;

Du point Q1, suivre la droite de gisement 13 degrés sur 3,1 Km pour atteindre le point R1
(591 828 ; 632 335), situé sur un affluent non dénommé de la rivière Mak ;

Au Nord

Du point RI, suivre cet affluent en amont sur 2,5 Km pour atteindre le point S1 (589 368 ;
632 869) ;

Du point S1, suivre la droite de gisement 257 degrés sur 1,9 Km pour atteindre le point T1
(587 513 ; 632 430), situé sur un affluent non dénommé de la rivière Mak ;

Du point T1, suivre cet affluent en aval sur 2,4 Km pour atteindre le point U1 (588 725 ;
630 462), situé à sa confluence avec un cours d’au non dénommé ;

Du point Ul, suivre ce cours d’eau en amont sur 1,3 Km pour atteindre le point U?1 (587
495 ; 630 719);

Du point U”1, suivre la droite de gisement 296 degrés sur 2,1 Km pour atteindre le point VI
(585 625 ; 631 639), situé à la source d’un cours d’eau non dénommé;

Du point VI, suivre ce cours d’eau en aval sur 3,6 Km pour atteindre le point W1 (583 607 ;
629 418), situé à sa confluence avec un affluent non dénommé ;
«Du point WI, suivre cet affluent en amont sur 1,3 km pour atteindre le point X1 (582 414;
629 667), situé à sa confluence avec un cours d’eau non dénommé ;

+ Du point XI, suivre la droite de gisement 294 degrés sur 2,7 Km pour atteindre le point Y1
(579 915 ; 630 789), situé à la confluence de deux cours d’eau non dénommés ;

e Du point Y1, suivre la droite de gisement 280 degrés sur 1,6 Km pour atteindre le point ZI
(578 343 ; 631 055), situé à la confluence de deux cours d’eau non dénommés ;

° Du point ZI, suivre la droite de gisement 273 degrés sur 2,4 Km pour atteindre le point A11
(575 904 ; 631 158), situé à la confluence de deux cours d’eau non dénommés ;

° Du point A1, suivre la droite de gisement 250 degrés sur 3,8 Km pour atteindre le point
B11 (572 326 ; 629 882), situé à sa confluence de la rivière Bokwa avec un affluent non
dénommé ;

+ Du point B11, suivre cet affluent en amont sur 1,8 Km pour atteindre le point C11
(571 197 ; 628 576), situé à la confluence de deux cours d’eau non dénommés ;

° Du point C11, suivre la droite de gisement 269 degrés sur 1,4 km pour atteindre le point
D11 (569 753 ; 628 549), situé à la confluence de deux cours d’eau non dénommés ;

+ Du point D11, suivre la droite de gisement 313 degrés sur 1,7 Km pour atteindre le point
EI11 (568 516 ; 629 684), situé à la confluence de deux cours d’eau non dénommés ;

° Du point El, suivre la droite de gisement 268 degrés sur 4,8 Km pour atteindre le point
E°11 (563 679 ; 629 481), situé à la confluence de deux cours d’eau non dénommés ;

+ Du point E’11, suivre la droite de gisement 270 degrés sur 2,7 Km pour atteindre le point
F11 (560 942 ; 629 498), situé sur la rivière Manyu ;

+ Du point F11, suivre la droite de gisement 273 degrés sur 3,6 Km pour atteindre le point
G11 (557 389 ; 629 676), situé sur un cours d’eau non dénommé ;

° Du point G11, suivre ce cours d’eau en aval jusqu’à sa confluence avec un affluent non
dénommé de la rivière Manyu. Puis, suivre en amont cet affluent pour atteindre le point H11
(553 549 ; 627 780), situé à 8,9 Km ;

A l'Ouest :

° Du point H11, suivre la droite de gisement 154 degrés sur 4,8 Km pour atteindre le point
H°11 (555 634 ; 623 485), situé sur un cours d’eau non dénommé ;

° Du point H’11, suivre la droite de gisement 147 degrés sur 1,5 Km pour atteindre le point
111 (556 466 ; 622 187), situé sur un cours d’eau non dénommé ;

Au Sud

° Du point 111, suivre en aval ce cours d’eau sur 2,7 Km pour atteindre le point J11
(558 829 ; 621 526), situé à sa confluence avec un affluent non dénommé de la rivière
Many ;

°__ Du point J11, suivre la droite de gisement 100 degrés sur 2,4 Km pour atteindre le point K11
(561 233 ; 621 117), situé sur un affluent non dénommé de la rivière Manyu ;

° Du point K11, suivre la droite de gisement 99 degrés sur 1,8 km pour atteindre le point L11
(562 980 ; 620 842), situé à la confluence des rivières Manyu et Mbu ;

A
+ Du point L11, suivre la rivière Manyu en amont sur 9,2 Km pour atteindre le point M11
(569 910 ; 616 938), situé à sa confluence avec la rivière Mfi ;

e Du point M1, suivre la rivière Manyu en amont sur 6,4 Km pour atteindre le point N11
(572 399 ; 620 854), situé à sa confluence avec un cours d’eau non dénommé ;

e Du point N11, suivre cet affluent en amont sur 1,9 Km pour atteindre le point O11 (574
127 ; 620 459), situé à sa confluence avec un cours d'eau non dénommé ;

+ Du point O11, suivre la droite de gisement 169 degrés sur 2,2 Km pour atteindre le point
P11 (574 540 ; 618 336), situé sur la rivière Bagwor ;

+ Du point P11, suivre la rivière Bagwor en amont sur 2,5 Km pour atteindre le point Q11
(576 796 ; 617 888), situé à sa confluence avec un cours d’eau non dénommé ;

+ Du point Q11, suivre ce cours d’eau en amont sur 1,2 Km pour atteindre le point R11
(577 855 ; 618 150), situé à sa confluence avec un affluent non dénommé ;

e Du point R11, suivre cet affluent en amont sur 0,7 Km pour atteindre le point S11 (577 855 ;
618 768);

e_ Du point S11, suivre la droite de gisement 59 degrés sur 3,3 Km pour atteindre le point T1
(580 662 ; 620 453), situé à la confluence de deux cours d’eau non dénommés ;

e Du point T11, suivre la droite de gisement 45 degrés sur 3,3 Km pour atteindre le point U11
(582 967 ; 622 762), situé sur la rivière Manyu ;

e Du point UI1, suivre la rivière Manyu en amont sur 2,6 Km pour atteindre le point VII
(585 109 ; 623 848), situé à sa confluence avec un affluent non dénommé ;

e Du point VII, suivre en amont cet affluent sur 4,7 Km pour atteindre le point WII
(589 121 ; 622 709), situé à sa confluence avec un cours d’eau non dénommé ;

e Du point W11, suivre ce cours d’eau en amont sur 3,5 Km pour atteindre le point X11 (591
933 ; 621 486), situé à sa confluence avec un affluent non dénommé ;

° Du point X11, suivre la droite de gisement 257 degrés sur 12,5 Km pour atteindre le point
Y11 (579 751 ; 618 608), situé à la confluence de deux cours d’eau non dénommés ;

+ Du point Y11, suivre la droite de gisement 118 degrés sur 2,8 Km pour atteindre le point
Z11 (582 204 ; 617 280), situé sur un affluent non dénommé de la rivière Mak ;

e Du point Zi, suivre cet affluent en aval sur 1,8 Km pour retrouver le point Al, dit de
base ;

Le bloc A ainsi circonscrit couvre une superficie de 48 860 ha (Quarante huit mille huit
cent soixante hectares)

BLOC B

Le point de repère Al, se trouve à la traversée de la piste Ebéagwa I - Takwai sur la rivière
Mak au lieu de coordonnées (583 491 ; 616 158).

Du point Al, suivre la rivière Mak en aval sur 0,3 Km pour aboutir le point de base A2
(583 367 ; 615 888), de ce bloc.

Au Nord :

+ Du point A2, suivre la rivière Mak en aval sur 3,3 Km pour atteindre le point B2 (581 202 ;
614 599), situé à sa confluence avec la rivière Bagwor ;
+ Du point B2, suivre la droite de gisement 288 degrés sur 3,4 km pour atteindre le point C2
(578 001 ; 615 659), situé sur un cours d’eau non dénommé ;

+ Du point C2, suivre la droite de gisement 274 degrés sur 2,8 Km pour atteindre le point D2
(575 193; 615 845), situé sur la rivière Mfu ;

A l'Est et au Sud

+ Du point D2, suivre la rivière Mfu en amont sur 18,8 Km pour atteindre le point E2
(583 760 ; 609 354), situé à sa confluence avec un cours d’eau non dénommé ;

+ Du point E2, suivre la droite de gisement 89,5 degrés sur 4,9 Km pour atteindre le point F2
(588 670 ; 609 315), situé sur un affluent non dénommé de la rivière Mfu ;

A l'Est

+ Du point F2, suivre la droite de gisement 341 degrés sur 1,0 Km pour atteindre le point G2
(588 328 ; 610 330), situé à la confluence de deux cours d’eau non dénommés ;

+ Du point G2, suivre ce cours d’eau en aval sur 2,7 Km pour atteindre le point H2 (589 668 ;
#11 927), situé à sa confluence avec la rivière Bagwor ;

° Du point H2, suivre la rivière Bagwor en aval sur 3,4 Km pour atteindre le point 12
(587 053 ; 612 763), situé à sa confluence avec un cours d’eau non dénommé ;

° Du point 12, suivre ce cours d’eau en amont sur 0,6 Km pour atteindre le point J2 (587 197;
613 258), situé à sa confluence avec un affluent non dénommé;

Du point J2, suivre la droite de gisement 304 degrés sur 2,7 Km pour atteindre le point K2
(584 936 ; 614 783), situé à la confluence de deux cours d’eau non dénommés ;

Du point K2, suivre ce cours d’eau en aval sur 2,0 Km pour atteindre le point A2, dit de
base

Le bloc B ainsi circonscrit couvre une superficie de 5 947 ha (Cinq mille neuf cent
quarante sept hectares)

La zone de forêt décrite ci-dessus couvre une superficie totale de 54 807 ha
(Cinquante quatre mille huit cent sept hectares).

La présente attestation est délivrée pour servir et valoir ce que de droit./-

l le SE à _:
à Ex
4
RE
Ki es rnb C7

